El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
“La Ciencia del Derecho no es otra cosa que el arte de lo justo. Ya en el subconciente, ya en el fondo de nuestro ser, se encuentra siempre la valoración: es justo, no es justo.” B. Biondi, La ciencia del Derecho como arte de lo justo, 9 Anales de la Academia Matritense del Notariado 358 (1957).
HH
Con esta perspectiva, como incidente interlocutorio, eva-luamos la solicitud del Senado de Puerto Rico para intervenir, como amicus curiae, en estos recursos. El debate final versará sobre la procedencia de unas denuncias y una acusación por perjurio formuladas por el Fiscal Especial Independiente, Lie. William Fred Santiago, contra varias personas que pres-taron testimonio ante la Comisión de lo Jurídico del Senado *580de Puerto Rico en la investigación de los sucesos ocurridos en el Cerro Maravilla, Villalba, el 25 de julio de 1978.
En esta tarea, y por la singularidad del caso resulta más fácil la exposición general de la doctrina científica y la casuís-tica —en mayor o menor grado accesibles de otras jurisdic-ciones, en apoyo de cualesquiera posiciones— que la fiel y co-rrecta aplicación a los hechos.
Sobre la evolución histórica, desarrollo y perfiles de la ins-titución procesal, denominada amicus curiae, no es menester mucha elucidación. Basta remitirnos a nuestros pronuncia-mientos en Pueblo ex rel. L.V.C., 110 D.P.R. 114 (1980).
En esencia, sus características son las siguientes: (1) la comparecencia no se funda en un derecho, sino en un privilegio sujeto a la sana discreción del tribunal; (2) su participación se justifica en casos revestidos de interés público; (3) más que al interés del amicus curiae, debe responder a las necesidades del tribunal con el propósito de estar mejor informado, y (4) “no debe darse la intervención para que se convierta en una parte del litigio”. Ibid., pág. 129.
Aclaramos, sin embargo, que la cuestión no se reduce a delimitar las funciones del amicus curiae y el alcance de su intervención a base de unos escasos pronunciamientos judiciales de otras latitudes. Es más seria. A poco profundicemos nos daremos cuenta que tal premisa es limitada. Como método de adjudicación empaña el prisma del jurisprudente para identificar el verdadero problema planteado. ¿Puede el Senado de Puerto Rico en armonía con el debido proceso de ley, comparecer directamente ante este foro en un caso criminal para pro-mover intereses adversos a unos acusados —siendo parte realmente perjudicada— so pretexto de una intervención amicus curiae para orientarnos sobre sus méritos y aclarar la “intención legislativa” de una disposición del Código Penal? ¿Plan-tea su comparecencia un problema de separación de poderes impermisible constitucionalmente ?
*581Las respuestas a estas interrogantes no son sencillas. Su solución no debe ser puro ejercicio académico. Está en juego la esencia de nuestro régimen constitucional tripartita y muy en particular la pureza de nuestro sistema de Justicia Criminal. Explorémoslas.
HH
Primero, en buena metodología decisoria, es menester dejar claro un extremo crucial sobre el carácter de la compa-recencia del Senado. Se presenta bajo la rúbrica de un amicus curiae, no como parte. Por tal razón, no debemos interpolar al caso la doctrina jurisprudencial que reconoce a las cámaras legislativas capacidad jurídica para acudir, como parte inte-resada, a los foros judiciales a hacer valer sus prerrogativas constitucionales. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 415-416 (1982). Tal capacidad jurídica, incues-tionable como es, sólo resulta relevante en la medida en que el sondeo judicial nos permita auscultar y detectar el verdadero semblante procesal y consecuencias de la comparecencia.
Segundo, no negamos el potencial y la calidad forense del Senado para ilustrarnos su posición. Tampoco, su interés pú-blico y legítimo en las resultancias finales de estos litigios. De ambos aspectos estamos conscientes. Precisamente, como de-mostraremos, esa circunstancia y otras son las que levantan fundadas reservas sobre su procedencia.
Tercero, de su faz la petición del Senado va más allá de un reclamo para revindicar una importante prerrogativa legis-lativa. El historial y hechos en que se fundan las denuncias y acusaciones criminales presentadas por el Fiscal Especial, Lie. William Fred Santiago, se originan en testimonios ale-gadamente falsos presentados ante la Comisión de lo Jurídico del ente senatorial. El interés es patente e intenso. De hecho, el peticionario en amicus curiae, el Presidente del Senado, Hon. Miguel Hernández Agosto, conforme la Regla XII (3) de ese cuerpo, es miembro ex oficio de la Comisión de lo Jurí-*582dico. La alta Cámara está tan profundamente involucrada, que en las denuncias en el recurso CE-85-566, figuran entre los testigos de cargo el pasado Secretario del Senado Lie. Hi-pólito Marcano, y el hoy Secretario Lie. Ramón García Santiago.
Ante este trasfondo irrefutable, si concentramos en la sustancia y no en la forma, la comparecencia del Senado trasciende la etiqueta de un amicus curiae. Esta conclusión no es producto de inferencias ni especulaciones. Así lo admite el Senado al enfatizar su criterio de que la institución de amicus curiae ha perdido su característica de neutralidad. En el fondo, no hay intereses encontrados entre los planteamientos del Fiscal Especial Independiente y el Senado. De hecho, la postura escrita adelantada del Senado es que los dictámenes absolutorios de las denuncias por perjurio son equivocados. Interesa que sean revocados. Dicho de otro modo, su proposición es que los hechos alegados en las denuncias formuladas por el Fiscal Especial Independiente bajo el Art. 225 del Código Penal tipifican el delito de perjurio. Curiosa y coincidentemente, ésa es la misma posición y súplica asumida en instancia y ante nos por el Fiscal Especial Independiente. ¿Existe seriamente alguna diferencia esencial entre ambas? Nótese que las denuncias presentadas por el Fiscal Especial Independiente son para castigar el supuesto uso de la mentira ante la Comisión Senatorial, esto es, redimir un atentado al desenvolvimiento normal y velar por la integridad de las investigaciones senatoriales. A corto y largo plazo, es manifiesto e innegable el común denominador de intereses.
A poco reflexionemos nos percatamos que esta realidad si-túa indefectiblemente al Senado en un papel de auténtico ad-versario, coprotagonista en la función clásica de fiscal acusa-dor. El precedente es peligroso e impermisible. El proceso criminal está comenzado. Su intervención se aparta del trámite usual y ordinario en el encauzamiento y control de cualquier caso penal. Plantea serias interrogantes, en particular, la vi-*583sión rectora que la Comisión le atribuye a cada rama de go-bierno: Asamblea Legislativa, legislar; Ejecutivo, acusar, y Judicial, interpretar y adjudicar.
Nos apartamos inexcusablemente de ese tratamiento y pos-tulado si con ánimo liberal excesivo permitimos un desdobla-miento en dos comparecencias con idéntico fin: de un lado el Estado Libre Asociado a través de su representante oficial designado, el Fiscal Especial Independiente, y del otro, con igual propósito separadamente, el Senado de Puerto Rico. Ese dualismo procesal presenta graves peligros. ¿Proyecta la tene-brosa figura ya superada por la historia del juez inquisidor, juzgador de sus propios actos? El cuadro presente no está muy distante de semejante condición. Una rama legisla y tipifica un delito. El Ejecutivo ejercita la acción criminal. Luego el Poder Legislativo quiere fundirse junto al Ejecutivo como parte acusadora, y como auxiliar del tribunal, en su función de interpretar la ley. Este binomio, como puede apreciarse tiende a trastocar el delicado equilibrio de poderes de las ra-mas de gobierno. En lo que a los imputados concierne, los co-locaría en obvia desventaja al amparo de la cláusula constitu-cional del debido proceso de ley, al “no mantener un balance preciso, claro y verdadero entre el estado y el acusado”. Pueblo v. Toro Goyco, 84 D.P.R. 492, 497 (1962), citando a In re Murchison, 348 U.S. 894 (1954).
Cuarto, bajo el estado actual de derecho, la intervención directa del Senado es dudosa. “En su perspectiva histórica y funcional, el Departamento de Justicia representa la institución que en nuestro sistema de gobierno democrático tiene el deber de velar y hacer cumplir las leyes. Bajo la estructura constitucional —organizada bajo la doctrina de ‘separación de Poderes’ y de ‘pesos y contrapesos’— y el derecho vigente constituye la institución de la Rama Ejecutiva que ostenta la representación del Estado en las causas criminales y civiles.” Informe de la Comisión para el Estudio de la Fiscalía y Representación Legal del Estado de 26 de septiem-*584bre de 1976 sometido al Consejo sobre la Reforma de la Jus-ticia, pág. 1.
De ordinario la comparecencia y representación del Estado recae sobre el Secretario de Justicia. Éste directamente, o a través de sus fiscales, tiene la misión y representación del Estado en todos los casos criminales. 3 L.P.R.A. see. 72. Sin que ello implique criterio apriorístico sobre algunos de los planteamientos en los recursos, el Art. 34 del Código Político —al establecer el procedimiento “en caso de que cualquier tes-tigo incurra en perjurio en una declaración ante un orga-nismo legislativo”— remite, por conducto del Presidente o Vicepresidente de la Cámara correspondiente el asunto “al Secretario de Justicia, quien tendrá el deber de formular las acusaciones correspondientes”. 2 L.P.R.A. see. 154(1) y (2). En los asuntos penales que se tramitan en grado de apelación ante este Tribunal Supremo, por regla general, corresponde al Procurador General representarlo.
Aun en los casos en que se cuestiona la constitucionalidad de un estatuto, es el Poder Ejecutivo, por mediación del Secretario de Justicia, quien interviene en el proceso y acción. Por tal razón, la Regla 21.3 de Procedimiento Civil de 1979 prevé, en esas situaciones, que se notifique a e intervenga este último funcionario. Al presente no existe disposición legal alguna que expresamente conceda tal autoridad a la Asamblea Legislativa. La Regla 43 de nuestro Reglamento tampoco la contiene. (1) Es materia de discreción judicial. 4 L.P.R.A., Ap. I-A.
Quinto, la intervención y participación del Senado como amicus curiae es contraria al propio espíritu y texto de la Ley Núm. 1 de 18 de enero de 1985 que creó el cargo, fun-*585dones y ámbito del Fiscal Especial Independiente. Mediante la misma el Senado, la Cámara de Representantes y el Poder Ejecutivo delegaron en dicho funcionario, en la forma más amplia concebible, toda investigación y procesamiento por vio-laciones a la Ley Penal con relación a los incidentes ocurridos en el Cerro Maravilla, Villalba, el 25 de julio de 1978. ¿Por qué menoscabar ese encargo?
Sexto, la promulgación de esta pieza legislativa es factor singular negativo en la determinación sobre el amicus curiae. Nos referimos a las peculiaridades y propósitos que animaron el diseño del cargo de Fiscal Independiente. Se desprenden de su Exposición de Motivos, en lo pertinente:
Las circunstancias excepcionales que rodean estos sucesos han despertado un clamor unánime para que se realice una investigación imparcial, eficiente y completa, y para que se fije la responsabilidad criminal que corresponda por dichas muertes y su posterior encubrimiento. Dicha investigación necesariamente ha de envolver el examen de las actuaciones de los funcionarios de mayor rango en la investigación criminal dentro de la jerarquía gubernamental. Las graves irregularidades descubiertas por el Senado en las investiga-ciones criminales previas, enfatizan la necesidad de evitar la más leve sombra de conflicto de intereses entre los inves-tigadores y los investigados, y de separar dicho proceso de las pasiones político-partidistas. (Énfasis suplido.)
¿Adelanta la comparecencia del Senado en estas causas su intención de divorciarlas de las pasiones político-partidistas?
Séptimo, específicamente el Art. 3, inciso 11, de la mencionada ley facultó al Fiscal Especial —con carácter ex-clusivo— a “representar al Estado Libre Asociado en todos aquellos asuntos bajo su encomienda en que sea parte o esté interesado el Estado Libre Asociado y que se tramiten en grado de apelación o en cualquier otra forma ante el Tribunal Supremo de Puerto Rico o ante los Tribunales Federales de los Estados Unidos”. El Art. 7 reconoció que dicho Fiscal no *586estaría sujeto a la supervisión y autoridad de ningún otro funcionario o ente del Estado.
Ante esta encomienda y delegación expresa, ¿puede váli-damente argumentarse que el Senado, como parte del Estado Libre Asociado, no puso en manos del Fiscal Especial Inde-pendiente el procesamiento de estas causas? ¿Es que no tiene sentido jurídico y orientación procesal alguna la See. 18, Art. VI de la Constitución, mandatoria de que “toda acción criminal en los tribunales del Estado Libre Asociado se instituirá a nombre y por autoridad de ‘El Pueblo de Puerto Rico’ mien-tras otra cosa no se dispusiere por ley”? Invocar su carácter de independiente para sostener que esa cualidad le confiere y viabiliza la comparecencia aparte del Senado, como amicus curiae, es un non sequitur que desnaturaliza los preceptos ele-mentales en que se funda esta legislación especial. (2)
Nuestra obligación judicial es darle plena virtualidad al mandato legal del Ejecutivo y toda una Asamblea Legislativa. Esta última responde a una estructura bicameral. La política pública y la intención legislativa se investigan en los trámites, debates, informes y finalmente en los textos culminantes de los estatutos. La voluntad legislativa no es materia de alega-tos directos a posteriori por uno de sus ilustres cuerpos, mu-cho menos en casos criminales. “Declarar lo que es la ley o lo que ha sido es una facultad judicial; declarar lo que la ley será es legislativa.” P.R. Tobacco Corp. v. Buscaglia, Tes., 62 D.P.R. 811, 823 (1944).
Aunque al solicitar intervención como amicus curiae no es el propósito del Senado debilitar el carácter de funcionario independiente que inspiró la promulgación del estatuto, admi-tir esa comparecencia pondría en entredicho ese mandato. ¿Es *587que el Fiscal Especial Independiente no está en condiciones de ilustrarnos sobre la intención legislativa? ¿Es que carece de acceso a fuentes auxiliares tradicionales tales como informes de comisiones, debates y ponencias que de ordinario están fá-cilmente disponibles, con un mínimo de diligencia, al público en general?
FH FH
Finalmente, tanto en la teoría como en la práctica, no po-demos olvidar nuestro diseño gubernamental. Los tres pode-res (Legislativo* Ejecutivo y Judicial) tienen unos radios de acción independientes. Ante nos tenemos que adjudicar dere-chos cuya solución puede acarrear la privación de la libertad de unas personas. No estamos resolviendo un problema por canales burocráticos típicos de una gestión interagencial, en que cabe una visión administrativa para facilitar puntos de vista sobre las importantes consideraciones de política pú-blica. Aun bajo la tesis del Senado, de que el amicus curiae no tiene que ser neutral, definitivamente el principio de neutra-lidad de la magistratura es pilar de la Rama Judicial. El res-peto a que es acreedor el Senado no es fundamento para de-sestabilizar el equilibrio, aun en apariencia, de la estructura de nuestro sistema de vida democrático. Menos para exponer a posibles infracciones constitucionales los derechos de unos acusados, cualesquiera que sean los delitos por los cuales son encausados. La solicitud del Senado de intervenir no se da en abstracto sino concretamente al lado del Fiscal Especial In-dependiente y frente a los acusados. Su pretensión procesal persigue un pronunciamiento judicial para que prevalezcan los cargos criminales. La intensa publicidad y discusión que ha generado este asunto no es fundamento para sobrecargar innecesariamente de un lado la balanza de la justicia.
La deferencia institucional hacia las otras ramas de go-bierno no es incompatible con el reconocimiento genuino por el Poder Judicial de una diferencia constitucional. “Es éste *588el único régimen que se complace en el vigor fecundante de las diferencias mantenidas en el marco de una lealtad básica a los principios y a la metodología de la democracia. Las dife-rencias y los conflictos no perturban la solidaridad de los seres humanos en el bien común sino que, por el contrario, la forta-lece y afianza.” 4 Diario de Sesiones de la Convención Cons-tituyente 2562-2563 (1951).
La solicitud del Senado va dirigida al ejercicio de nuestra discreción. “Para el jurisprudente, el concepto discreción, aun con referencia a una potestad de abolengo constitucional que no está específicamente reglada, necesariamente ha de nu-trirse de un juicio racional apoyado en la razonabilidad y fun-damento en un sentido llano de justicia; no es función al an-tojo o voluntad de uno, sin tasa ni limitación alguna. Como fuente integral del proceso de decisión que contribuye a dar sentido a la ley y a concretar en la realidad derechos indivi-duales y colectivos, el uso por excelencia de un poder discre-cional, intenta establecer un balance moral entre los polos opuestos en que se debaten algunas de las controversias huma-nas: el bien y el mal; la juridicidad y la violencia; la legali-dad aparente y la ventaja indebida; lo prudente y lo irrazo-nable; la paridad y la desigualdad; lo espiritual y lo material; lo racional y lo pasional; y, la opresión y la libertad.” (Én-fasis suplido.) Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 770 (1977).
Esta óptica expone lo complejo y difícil que a veces resulta configurar y ejercer la discreción judicial. Ilustra en toda su magnitud la valoración y dinámica íntima en que se debate la conciencia del jurista. La misión es más delicada cuando su ejercicio recae sobre un pedido cuya génesis es de un cuerpo tan augusto y reverente como el Senado de Puerto Rico.
Sin embargo, en los anales del país, difícilmente existe otro caso en que los factores constitucionales, estatutarios y fácticos concurrentes aconsejen respetuosa y prudencialmente negar la intervención de un amicus curiae. El inventario final *589de las interrogantes y factores expuestos nos mueven a pro-veer sin lugar a la solicitud de amicus curiae del Senado. Se impone esta conclusión, como única armonizable con el marco conceptual, lenguaje y espíritu de nuestra Constitución y leyes.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Hernández Denton emitió opinión disidente. El Juez Asociado Señor Rebollo López no intervino. La Juez Asociada Señora Naveira de Rodón se inhibió.
— O —

(1)La Regla 36.4 del Reglamento del Tribunal Supremo de Estados Unidos autoriza la intervención del amicus curiae entre otros, al gobierno de Estados Unidos, únicamente a través (sponsored.!) del Procurador General.


(2) No está bajo consideración, y nadie, inclusive el Senado, ha suge-rido que el Fiscal Especial Independiente no esté cumpliendo satisfactoria-mente con las obligaciones impuéstasle por el estatuto. Por ende, no tenemos que expresarnos sobre las alternativas procesales que pudiera tener la Asamblea Legislativa en semejante situación.